914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad Jalal Deen AKBAR, Plaintiff-Appellant,v.B. LEVENS, Acting Warden, F.C.I., Butner, North Carolina,U.S. Bureau of Prisons, Defendants-Appellees.
No. 89-6714.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided Sept. 19, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  John D. Larkins, Jr., Senior District Judge.  (C/A No. 89-392-CRT)
Muhammad Jalal Deen Akbar, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Muhammad Jalal Deen Akbar appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Akbar v. Levens, C/A No. 89-392-CRT (E.D.N.C. June 5, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.